Citation Nr: 0943630	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for paresthesia of the 
left hand.

2.  Entitlement to service connection for paresthesia of the 
right hand.

3.  Entitlement to service connection for paresthesia of the 
left foot.

4.  Entitlement to service connection for paresthesia of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The Board notes that in July 2009, the Veteran had been 
scheduled for a personal hearing over which a Veterans Law 
Judge of the Board would have presided.  However, prior to 
the hearing, by letter dated in June 2009, the Veteran 
withdrew his request for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts that he has residuals of exposure to cold 
weather during service that are affecting his upper and lower 
extremities.  In this regard, a review of his claims file 
reveals a certificate from the Great Bear Way Below Zero 
Club, signed by his Commanding Major General, which shows 
that the Veteran was said to have participated in USARAL 
Exercise "Great Bear" during February 1962 along the Tanana 
River, Alaska, one of the coldest spots in North America, 
when the temperature was minus 65 degrees Fahrenheit.

A certificate from the Fort Wainwright, Alaska, -72 Degree 
Club, signed by the Veteran's Colonel, Chief of Staff, shows 
that he was said to have undergone the Arctic hardships of 
bitter cold, frosted feet, square tires, cracked batteries, 
runaway vehicles, etc., during the winter of 1961 to 1962.

Subsequent to service, a private medical record from M. A. 
M., M.D., dated in August 2004, reflects that the Veteran was 
said to have a many year history of numbness in the tips of 
his fingers and toes, which he attributed to cold weather 
exposure during his period of active service.  Dr. M. added 
that symptoms of paresthesias of the hands and feet could 
possibly be related to prior cold exposure.

VA recognizes numerous conditions as the chronic effects of 
cold exposure as set out in Veterans Benefits Administration 
Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E, 
21 (Manual), which provides that injury due to exposure to 
extremely cold temperatures causes structural and functional 
disturbances of small blood vessels; cells; nerves; skin, and 
bone, and that the physical effects of exposure may be acute 
or chronic, with immediate or latent manifestations.  

Indeed, the Manual states the chronic effects of exposure to 
cold include:  Chronic fungal infection of the feet; 
disturbances of nail growth; hyperhidrosis; chronic pain of 
the causalgia type; abnormal skin color or thickness; cold 
sensitization; joint pain or stiffness; Raynaud's phenomenon; 
weakness of hands or feet; night pain; weak or fallen arches; 
edema; numbness; paresthesias; breakdown or ulceration of 
cold injury scars; and vascular insufficiency, indicated by 
edema, shiny, atrophic skin, or hair loss.  The Manual also 
reflects that VA recognizes that the chronic effects of 
exposure to the cold include an increased risk of developing 
conditions such as:  Peripheral neuropathy; squamous cell 
carcinoma of the skin, at the site of the scar from a cold 
injury; and arthritis or other bone abnormalities, such as 
osteoporosis, or subarticular punched-out lesions.  

The Board finds that it is unclear what current 
manifestations of the upper and lower extremities that 
Veteran is actually experiencing, and whether such 
manifestations are etiologically related to the Veteran's 
exposure to cold weather during his period of active service.  
As such, the Board finds that the Veteran should be scheduled 
for an appropriate VA examination so that a medical opinion 
may be obtained as to the current nature and etiology of his 
asserted residuals of cold weather exposure to the upper and 
lower extremities.  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA cold injury protocol examination 
to determine the nature, extent and 
etiology of any skin, orthopedic and/or 
neurological pathology found to be present 
affecting his upper and lower extremities.  
The claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner.  All necessary tests 
should be conducted.

The examiner is requested to opine as to 
whether it is at least as likely as not 
that the Veteran has any current residuals 
of inservice cold injury associated with 
his upper and lower extremities.  In 
offering this assessment, the examiner 
should comment on the provisions of 
Veterans Benefits Administration Manual 
M21-1MR, part III, Subpart iv, Chapter 4, 
Section E, 21, which are reproduced above.  
The examiner should also acknowledge the 
Veteran's report of a continuity of 
symptomatology relating to the onset and 
chronicity of the Veteran's current 
symptoms.  The examiner should set forth 
the complete rationale for any conclusions 
in a legible report.

2.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

